 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   MEGAN T. HOPKINS, #294141
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: 559-487-5561/Fax: 559-487-5950
 5
     Attorneys for Defendant
 6   YULIANA GAYTAN-IGNACIO
 7
 8                           IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                    Case No. 1:19-cr-00025-DAD-BAM

12                       Plaintiff,               STIPULATION TO CONTINUE STATUS
                                                  CONFERENCE; ORDER
13   vs.
                                                  JUDGE: Hon. Barbara A. McAuliffe
14   MIGUEL LOPEZ ALCALA,
     YULIANA GAYTAN-IGNACIO,
15
                        Defendants.
16
17          IT IS HEREBY STIPULATED by and between the parties hereto through their

18   respective counsel, that the status conference scheduled for March 23, 2020 at 1:00 p.m. be

19   continued to May 11, 2020 at 1:00 p.m.
20          Counsel for Ms. Gaytan-Ignacio will be outside of the country from March 20-28, 2020

21   conducting an investigation in an unrelated case. Additionally, the parties are actively engaged

22   in plea negotiations and exchanging information in order to advance negotiations and ensure all

23   parties have complete information to consider in reaching an agreement. The parties will need

24   additional time resolve the case or, alternatively, determine a motion schedule to propose to the

25   Court. Once a revised formal plea offer is finalized, Counsel for Ms. Gaytan-Ignacio will need

26   time to travel to Southern California in order to review the offer with Ms. Gaytan-Ignacio in
27   person, in the Spanish language.

28          Based on the foregoing, the parties agree that the ends of justice are served by resetting
 1   the status conference date outweigh the best interest of the public and the defendant in a speedy
 2   trial. Therefore the parties agree that time up to an including May 11, 2020, is excludable
 3   pursuant to 18 U.S.C. § 3161(h)(7)(A), (B)(iv).
 4
 5                                                           Respectfully submitted,
 6                                                           MCGREGOR SCOTT
                                                             United States Attorney
 7
 8   DATED: March 6, 2020                                    /s/ Stephanie Stokman
                                                             STEPHANIE STOKMAN
 9                                                           Assistant United States Attorney
                                                             Attorney for Plaintiff
10
11                                                           HEATHER E. WILLIAMS
                                                             Federal Defender
12
13   DATED: March 6, 2020                                    /s/ Megan T. Hopkins
                                                             MEGAN T. HOPKINS
14                                                           Assistant Federal Defender
                                                             Attorneys for Defendant
15                                                           YULIANA GAYTAN-IGNACIO
16
     DATED: March 6, 2020                                    /s/ Mark Coleman
17                                                           MARK COLEMAN
                                                             Attorney for Defendant
18                                                           MIGUEL LOPEZ ALCALA
19
20
21
22
23
24
25
26
27
28

                                                       -2-
 1                                              ORDER
 2          IT IS SO ORDERED that the 3rd Status Conference currently scheduled for March 23,
 3   2020 at 1:00 p.m. is hereby continued to May 11, 2020 at 1:00 p.m. before Magistrate Judge
 4   Barbara A. McAuliffe. The time period between March 23, 2020 and May 11, 2020 is excluded
 5   under the Speedy Trial Act pursuant to 18 U.S.C. § 3161(h)(7)(A) and (B)(i) and (iv), as the ends
 6   of justice served by granting the continuance outweigh the best interest of the public and the
 7   defendant in a speedy trial.
 8
 9   IT IS SO ORDERED.
10
        Dated:     March 9, 2020                              /s/ Barbara   A. McAuliffe              _
11                                                     UNITED STATES MAGISTRATE JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     -3-
